DETAILED ACTION
1.	This office action is in response to communication filed on 02/05/2021. Claims 1-10 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eshraghi et al. Pub. No. 2002/0140593.
Regarding claim 1, Fig. 7 of Eshraghi et al.  discloses a system, comprising: a first digital-to-analog converter (44); a second digital-to-analog converter (43); a common output  (48) coupled to the first (44) and second digital-to-analog (43) converters; and a digital controller (40,45, 46) coupled to the first (44) and second digital-to-analog( 43) converters for transmitting first codes (input codes of 44) to the first digital-to-analog converter (44) at a radio-frequency digital rate (paragraph 0006) , and for transmitting second codes (input codes of 43) to the second digital-to-analog converter (44) at the digital rate (paragraph 0002); and wherein the digital controller (40,45, 46) includes  a timing system (45, 46) for operating each one of the first (44) and second digital-to-analog (43) converters at the digital rate in a return-to-zero configuration (paragraph 0028) , such that a signal (51) from the first digital-to-analog converter (44) is transmitted to the common output (48) while the second digital-to-analog converter  (43) is reset (see Fig. 8), and a signal (50) from the second digital-to- analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter (44) is reset (see Fig. 8).

Regarding claim 8, Fig. 7 of Eshraghi et al.  discloses a system, comprising: a first digital-to-analog converter (44); a second digital-to-analog converter (43); a digital controller (40, 45, 46, 41) coupled to the first (44) and second digital-to-analog (43) converters for receiving incoming codes (output codes of 44), and for generating first  (input codes of 44) and second codes (codes input of 43)  based on the incoming codes (output codes of 40), the second codes (input codes of 43) being delayed (41) relative to the first codes (input codes or 44); and a common output (48) coupled to the first and second digital-to-analog converters (44, 43); and wherein the digital controller (40, 45, 46, 41) includes a timing system (45, 46) for operating the first and second digital-to-analog converters(44, and 43) based on the first and second codes (input codes of 44 and 43), respectively, at a radio frequency digital rate (paragraph 0006)  in a return-to-zero configuration (paragraph 0028), such that a signal (51)from the first digital-to- analog converter (44) is transmitted to the common output (48)while the second digital-to-analog converter is reset (see Fig. 8), and a signal (51) from the second digital-to-analog converter (43) is transmitted to the common output (48) while the first digital-to-analog converter is reset (see Fig. 8).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2 is rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 1  above, and further in view of Dufrene et al. Pub. No. 2014/0159933.
Regarding claim 2, Eshraghi et al. as applied to claim 1 above  does not discloses wherein each one of the digital-to-analog converters includes current sources and switches for connecting the current sources to ground.
Fig. 6 and paragraph 0006 of Dufrene et al. discloses an RF DAC comprising first and second DAC (310, 310’); discloses wherein each one of the digital-to-analog converters (310 or 310’) includes current sources (Ia , ib, ia’, ib’) and switches (Sa, Sb, Sa’, Sb’) for connecting the current sources (Ia , ib, ia’, ib’) to ground (Ground).
Eshraghi et al. and Dufrene et al. are common subject matter of RF DAC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching DAC of Dufrene et al. into DAC of Eshraghi et al. for the purpose of providing a RF digital to analog converter (RF-DAC) that reduces undesired third order harmonics therein (paragraph 0001 of Dufrene et al.).

6.	Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Eshraghi et al. as applied to claim 8  above, and further in view of Lee et al. Pub. No. 2016/0191033.
Eshraghi et al. as applied to claim 8 above, does not discloses  an integrated circuit  including the system of claim 8, wherein the integrated circuit includes conductive lines for communicating the incoming codes to the digital controller, and conductive lines for outputting complementary analog signals from the common output.
Fig. 1 of Lee et al. discloses an integrated circuit (100) including first and second DAC system (see abstract), wherein the integrated circuit (100) includes conductive lines (23) for communicating the incoming codes (Din) a digital controller (3), and conductive lines (FDB, FD, RST lines) for outputting 
Eshraghi et al. and Lee et al. are common subject matter of controlling DAC; therefore it would have been obvious before the effective filing date of the claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate the teaching of Lee et al. into Eshraghi et al. for the purpose of providing provide a digital-to-analog converter for minimizing loss of the output while using the RZ technique (paragraph 0009 of Lee et al.).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Martin Pub. No. 2003/0012307 in view of Petrovic Pub. No. 2011/0075780.
Fig. 2 of Martin discloses a method, comprising: generating first codes (output codes of 222) based on incoming codes (output codes of 206 and 208), wherein the first codes (output of 222) are equal to the sum (222) of a first component (output of 206)of the incoming codes (output codes of 203 and 208) and a second component (output of 208) of the incoming codes (output codes of 203 and 208); generating second codes (output of 224) based on the incoming codes (output codes of 203 and 208), by subtracting (224) the second component (output of 208) of the incoming codes (output codes of 203 and 208) from the first component (output of 206)t of the incoming codes (output codes of 203 and 208); inputting the first and second codes to first and second digital decimate processor (226. 228), respectively; and causing the first and digital processor (226, 228) to generate a radio-frequency signal having signals (output of 226 and 228)  in first and second Nyquist zones simultaneously (paragraph 0051). However Martin does not discloses causing the second codes (output of 224) to be delayed relative to the first codes (output of 222) the first and second digital processors (226 and 228) are digital analog converters; causing the first and second digital-to-analog converters to generate a radio-frequency analog signal.

Martin and Petrovic are common subject matter of generating input digital codes with respect to Nyquist rate for radios frequency signal; therefore it would have been obvious before the effective filing date of the claimed invention to incorporate the DAC device (200) of Petrovic into digital device of (226, 228) Martin for the purpose of providing a mechanism by which digital signals can be converted to analog signals with an efficient structure that reduces the number of filters required by providing a mechanism for canceling images that would otherwise be generated; by adjusting three parameters in the system, a selection can be made as to whether to generate upper sidebands, lower sidebands, a combination of upper and lower sidebands and how the envelope of the output from the system will be skewed (paragraph 0008 of Petrovic).


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 3-7, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 3-7, applicant failing to particular point and distinctly the arrangement of switches in the first DAC or in the second DAC to be open while transmitted the signal in the first DAC or second DAC, respectively, in the claimed invention. One ordinary in the art would not be able to understand or recognizes how the switches of the DAC are open while transmitted the output signal from the DAC in the claimed invention; since the switches in digital-to-analog converter (DAC) need to be closed to output analog signal for transmitting; therefore if the switches in the first DAC or second DAC are open then no output signal generated from the first DAC or second DAC for transmitting, respectively. 

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/08/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845